Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments filed with the RCE dated 1/5/2022 are persuasive to overcome the previously presented rejections and to place the application in condition for allowance. Examiner concurs with Applicant that Solem in view of Eckman fails to reasonably teach or suggest the combination of features as currently claimed. Furthermore, Examiner was unable to identify prior art which alone or in combination with the prior art of record, would lead a person having ordinary skill in the art prior to the effective filing date of the claimed invention to arrive at the invention as claimed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benjamin J Klein/Primary Examiner, Art Unit 3781